Case 18-34658 Document 736 Filed in TXSB on 04/15/21 Page 1 of 10
                                                                                                             Case 18-34658 Document 736 Filed in TXSB on 04/15/21 Page 2 of 10




MOR-1                                           UNITED STATES BANKRUPTCY COURT
CASE NAME:          HouTex Builders LLC                                                                                PETITION DATE:                8/23/2018
CASE NUMBER:        18-34658                                                                                           DISTRICT OF TEXAS:        Southern
PROPOSED PLAN DATE:                                                                                                    DIVISION:                 Houston

                           MONTHLY OPERATING REPORT SUMMARY FOR MONTH February *                                                                                     YEAR 2021
                                     MONTH    September           October                   November                   December         January            February           June       July          August     September October     November December January      February
REVENUES (MOR-6)                                           0.00                    0.00                      0.00          2,575,000.00               0.00               0.00       0.00        0.00         0.00       0.00       0.00      0.00       0.00      0.00       0.00
INCOME BEFORE INT; DEPREC./TAX (MOR-6)                -1,501.74               -5,398.89                 -2,265.93            -23,372.97          -7,173.99          -9,762.31       0.00     -910.25   -13,295.00 -3,335.50 -13,895.62       0.00     -14.17   -663.74       0.00
NET INCOME (LOSS) (MOR-6)                             -1,502.17               -5,412.22                -18,489.85            -87,300.31         -43,155.84         -41,578.79 -25,644.53 -2,085.44     -39,040.08 -29,041.67 -39,590.48 -1,167.11 -25,759.27 -1,869.76 -1,089.30
PAYMENTS TO INSIDERS (MOR-9)                               0.00                    0.00                      0.00                  0.00               0.00               0.00       0.00        0.00         0.00       0.00       0.00      0.00       0.00      0.00       0.00
PAYMENTS TO PROFESSIONALS (MOR-9)                          0.00                2,266.00                      0.00                  0.00               0.00               0.00       0.00        0.00    13,295.00   3,335.50 13,245.62       0.00       0.00      0.00       0.00
TOTAL DISBURSEMENTS (MOR-8)                            1,501.74                5,388.24                 23,157.74             82,068.09          44,752.46          41,123.26 24,539.06       910.25    37,834.06 27,874.56 38,384.46        0.00 24,553.25     663.74       0.00

*This monthly operating report includes all amounts from the Petition Date through February 28, 2021.
                                                                                                                                                 CIRCLE ONE

REQUIRED INSURANCE MAINTAINED                                     Are all accounts receivable being collected within terms?                      Yes   No
   AS OF SIGNATURE DATE                       EXP.                Are all post-petition liabilities, including taxes, being paid within terms?   Yes   No
________________________________              DATE                Have any pre-petition liabilities been paid?                                   Yes   No
CASUALTY                   YES ( ) NO (X )        -   -            If so, describe
LIABILITY                  YES ( ) NO (X)      ___-___-___        Are all funds received being deposited into DIP bank accounts?                 Yes   No
VEHICLE                    YES ( ) NO (X)      ___-___-___        Were any assets disposed of outside the normal course of business?             Yes   No
WORKER'S                   YES ( ) NO (X)      ___-___-___         If so, describe
OTHER                      YES ( ) NO (X)      ___-___-___        Are all U.S. Trustee Quarterly Fee Payments current?                           Yes   No
                                                                  What is the status of your Plan of Reorganization?



ATTORNEY NAME:      Charles Rubio                                                                 I certify under penalty of perjury that the following complete
FIRM NAME:          Parkins Lee & Rubio LLP                                                       Monthly Operating Report (MOR), consisting of MOR-1 through
ADDRESS:            50 Main St, Suite 1000                                                        MOR-9 plus attachments, is true and correct.

CITY, STATE, ZIP:   White Plains, NY 10606                                                       SIGNED X ___________________________ Manager
TELEPHONE/FAX:      212-763-3331                                                                                          (ORIGINAL SIGNATURE)
                                                                                                             Charles Foster
MOR-1                                                                                                      (PRINT NAME OF SIGNATORY)                          DATE
                                                                                            Case 18-34658 Document 736 Filed in TXSB on 04/15/21 Page 3 of 10




   CASE NAME:      HouTex Builders LLC
  CASE NUMBER:     18-34658



                        COMPARATIVE BALANCE SHEETS
ASSETS                                   MONTH            MONTH                MONTH              MONTH               MONTH               MONTH            MONTH              MONTH            MONTH             MONTH             MONTH            MONTH
                                         March            April                May                June                July                August           September          October          November          December          January          February
CURRENT ASSETS
Cash                                         568,126.66           514,614.14         514,614.14          490,075.08          514,164.83       476,330.77       448,456.21         410,071.75       410,071.75        385,518.50        384,854.76       384,854.76
Accounts Receivable, Net
Inventory: Lower of Cost or Market
Prepaid Expenses                                   0.00                 0.00               0.00                0.00                0.00             0.00               0.00             0.00              0.00              0.00             0.00              0.00
Investments
Other
TOTAL CURRENT ASSETS                         568,126.66           514,614.14         514,614.14          490,075.08          514,164.83       476,330.77       448,456.21         410,071.75       410,071.75        385,518.50        384,854.76       384,854.76
PROPERTY, PLANT & EQUIP. @ COST
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E                           0.00                 0.00               0.00                0.00                0.00             0.00               0.00             0.00              0.00              0.00             0.00              0.00
OTHER ASSETS
 1. Tax Deposits
 2. Investments in Subsidiaries
 3. Electric Deposit*                              0.00              0.00                0.00               0.00                 0.00               0.00             0.00               0.00             0.00              0.00              0.00             0.00
 4. Real property*                                 0.00              0.00                0.00               0.00                 0.00               0.00             0.00               0.00             0.00              0.00              0.00             0.00
TOTAL ASSETS                               $568,126.66       $514,614.14         $514,614.14        $490,075.08          $514,164.83        $476,330.77      $448,456.21        $410,071.75      $410,071.75       $385,518.50       $384,854.76      $384,854.76

           MOR-2
                                                                                                    Case 18-34658 Document 736 Filed in TXSB on 04/15/21 Page 4 of 10




        CASE NAME:         HouTex Builders LLC
        CASE NUMBER:       18-34658



                               COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                            MONTH              MONTH               MONTH               MONTH               MONTH               MONTH             MONTH              MONTH            MONTH             MONTH              MONTH             MONTH
EQUITY                                           March             April                May                June                July                 August            September         October           November          December          January           February
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                     461,053.45            462,158.92         463,301.24          464,406.71          490,581.90        491,787.92        492,955.03        494,161.05        495,328.16        496,534.18        497,740.20        498,829.50
PRE-PETITION LIABILITIES
 Notes Payable - Secured                           1,272,204.14       1,272,204.14        1,272,204.14        1,272,204.14        1,272,204.14        1,272,204.14      1,272,204.14       1,272,204.14     1,272,204.14      1,272,204.14       1,272,204.14      1,272,204.14
 Priority Debt
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt                                      540,340.04         540,340.04          540,340.04          540,340.04          540,340.04          540,340.04        540,340.04         540,340.04       540,340.04        540,340.04         540,340.04        540,340.04
 Other - Option fee                                        0.00               0.00                0.00                0.00                0.00                0.00              0.00               0.00             0.00              0.00               0.00              0.00
TOTAL PRE-PETITION LIABILITIES                     1,812,544.18       1,812,544.18        1,812,544.18        1,812,544.18        1,812,544.18        1,812,544.18      1,812,544.18       1,812,544.18     1,812,544.18      1,812,544.18       1,812,544.18      1,812,544.18
TOTAL LIABILITIES                                  2,273,597.63       2,274,703.10        2,275,845.42        2,276,950.89        2,303,126.08        2,304,332.10      2,305,499.21       2,306,705.23     2,307,872.34      2,309,078.36       2,310,284.38      2,311,373.68
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL                          -386,665.48        -386,665.48         -386,665.48        -386,665.48             -386,665.48      -386,665.48       -386,665.48       -386,665.48       -386,665.48       -386,665.48        -386,665.48       -386,665.48
RETAINED EARNINGS: Filing Date
RETAINED EARNINGS: Post Filing Date                -1,319,947.81     -1,373,423.48       -1,374,565.80       -1,400,210.33       -1,402,295.77        -1,441,335.85     -1,470,377.52     -1,509,968.00     -1,511,135.11     -1,536,894.38     -1,538,764.14     -1,539,853.44
TOTAL OWNER'S EQUITY (NET WORTH)                   -1,706,613.29     -1,760,088.96       -1,761,231.28       -1,786,875.81       -1,788,961.25        -1,828,001.33     -1,857,043.00     -1,896,633.48     -1,897,800.59     -1,923,559.86     -1,925,429.62     -1,926,518.92
TOTAL
LIABILITIES &
OWNERS EQUITY                                      $566,984.34        $514,614.14         $514,614.14        $490,075.08          $514,164.83         $476,330.77       $448,456.21       $410,071.75       $410,071.75       $385,518.50       $384,854.76       $384,854.76

           MOR-3
                                                                                            Case 18-34658 Document 736 Filed in TXSB on 04/15/21 Page 5 of 10




 CASE NAME:        HouTex Builders LLC
 CASE NUMBER:      18-34658

                                       SCHEDULE OF POST-PETITION LIABILITIES
                                                   MONTH             MONTH           MONTH           MONTH           MONTH           MONTH           MONTH           MONTH              MONTH            MONTH             MONTH             MONTH            MONTH
                                                  February          March           April           May             June            July            August          September          October          November          December          January          February

TRADE ACCOUNTS PAYABLE
TAX PAYABLE
Federal Payroll Taxes
State Payroll Taxes
Ad Valorem Taxes
Other Taxes
TOTAL TAXES PAYABLE                                          0.00            0.00            0.00            0.00            0.00            0.00            0.00               0.00             0.00              0.00              0.00             0.00              0.00
SECURED DEBT POST-PETITION
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*
OTHER ACCRUED LIABILITIES
1. Accrued interest on DIP Financing                  11,582.32   12,724.64   13,830.11   14,972.43   16,077.90   17,253.09   18,459.11   19,626.22   20,832.24   21,999.35   23,205.37   24,411.39   25,500.69
2. Dip financing                                     448,328.81  448,328.81  448,328.81  448,328.81  448,328.81  473,328.81  473,328.81  473,328.81  473,328.81  473,328.81  473,328.81  473,328.81  473,328.81
3. Insurance payable                                       0.00        0.00        0.00        0.00        0.00        0.00        0.00        0.00        0.00        0.00        0.00        0.00        0.00
TOTAL POST-PETITION LIABILITIES (MOR-3)            $459,911.13 $461,053.45 $462,158.92 $463,301.24 $464,406.71 $490,581.90 $491,787.92 $492,955.03 $494,161.05 $495,328.16 $496,534.18 $497,740.20 $498,829.50
 *Payment requires Court Approval
      MOR-4
                                        Case 18-34658 Document 736 Filed in TXSB on 04/15/21 Page 6 of 10




 CASE NAME:    HouTex Builders LLC
CASE NUMBER:   18-34658

                                                            AGING OF POST-PETITION LIABILITIES
                                                            MONTH                February

       DAYS            TOTAL              TRADE                   FEDERAL               STATE            AD VALOREM,      Other
                                         ACCOUNTS                  TAXES                TAXES            OTHER TAXES
0-30                         1,089.30                                                                                          1,089.30
31-60                        1,206.02                                                                                          1,206.02
61-90                        1,206.02                                                                                          1,206.02
91+                        495,328.16                                                                                        495,328.16
TOTAL                    $498,829.50                $0.00                   $0.00                $0.00            $0.00    $498,829.50

                                                            AGING OF ACCOUNTS RECEIVABLE



   MONTH


0-30 DAYS
31-60 DAYS
61-90 DAYS
91+ DAYS
TOTAL                           $0.00               $0.00                   $0.00                $0.00            $0.00           $0.00

               MOR-5
                                                                                                                                 Case 18-34658 Document 736 Filed in TXSB on 04/15/21 Page 7 of 10




         CASE NAME:         HouTex Builders LLC
        CASE NUMBER:        18-34658
                                       STATEMENT OF INCOME (LOSS)
                                                        MONTH                  MONTH                  MONTH           MONTH             MONTH              MONTH              MONTH           MONTH           MONTH            MONTH             MONTH             MONTH             MONTH             FILING TO
                                                        February               March                  April           May               June               July               August          September       October          November          December          January           February        DATE
REVENUES       (MOR-1)                                                                                                                                                                                                                                                                                 4,975,000.00
TOTAL COST OF REVENUES                                                                                                                                                                                                                                                                                 5,493,342.75
GROSS PROFIT                                                            0.00                   0.00           0.00              0.00                0.00              0.00             0.00            0.00             0.00              0.00              0.00              0.00              0.00    -518,342.75
OPERATING EXPENSES:
   Selling & Marketing                                                                                                                                                                                                                                                                                       -12,000.00
   General & Administrative                                                                                                                                         -64.75                                                                               14.17               13.74                            78,829.09
   Insiders Compensation                                                                                                                                                                                                                                                                                           0.00
   Professional Fees                                                                                      51,375.57                                                               13,295.00        3,335.50       13,245.62               0.00              0.00              0.00              0.00         149,154.94
   Insurance                                                                                               1,161.95                                                                                                                                                                                           19,143.57
   Trustee fees                                                    975.00                                    975.00                                                 975.00                                           650.00            0.00              0.00             650.00                               8,450.00
TOTAL OPERATING EXPENSES                                           975.00                   0.00          53,512.52             0.00                0.00            910.25        13,295.00        3,335.50       13,895.62            0.00             14.17             663.74              0.00           243,577.60
INCOME BEFORE INT, DEPR/TAX (MOR-1)                               -975.00                   0.00         -53,512.52             0.00                0.00           -910.25       -13,295.00       -3,335.50      -13,895.62            0.00            -14.17            -663.74              0.00          -761,920.35
INTEREST EXPENSE                                                 1,068.62               1,142.32           1,105.47         1,142.32           25,644.53          1,175.19        25,745.08       25,706.17       25,694.86        1,167.11         25,745.10           1,206.02          1,089.30           777,933.09
DEPRECIATION                                                                                                                                                                                                                                                                                                       0.00
OTHER (INCOME) EXPENSE*                                                                                                                                                                                                                                                                                            0.00
OTHER ITEMS**                                                                                                                                                                                                                                                                                                      0.00
TOTAL INT, DEPR & OTHER ITEMS                                    1,068.62               1,142.32           1,105.47          1,142.32       25,644.53              1,175.19       25,745.08       25,706.17       25,694.86         1,167.11         25,745.10          1,206.02          1,089.30           777,933.09
NET INCOME BEFORE TAXES                                         -2,043.62              -1,142.32         -54,617.99         -1,142.32      -25,644.53             -2,085.44      -39,040.08      -29,041.67      -39,590.48        -1,167.11        -25,759.27         -1,869.76         -1,089.30        -1,539,853.44
FEDERAL INCOME TAXES                                                                                                                                                                                                                                                                                               0.00
NET INCOME (LOSS) (MOR-1)                                    ($2,043.62)            ($1,142.32)        ($54,617.99)     ($1,142.32)      ($25,644.53)         ($2,085.44)      ($39,040.08)    ($29,041.67)    ($39,590.48)      ($1,167.11)      ($25,759.27)       ($1,869.76)       ($1,089.30)      ($1,539,853.44)
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
              MOR-6
                                                                                                                               Case 18-34658 Document 736 Filed in TXSB on 04/15/21 Page 8 of 10




  CASE NAME:        HouTex Builders LLC
 CASE NUMBER:       18-34658

CASH RECEIPTS AND                                             MONTH              MONTH              MONTH              MONTH             MONTH                MONTH              MONTH           MONTH              MONTH            MONTH             MONTH              MONTH              MONTH             FILING TO
DISBURSEMENTS                                                 February           March              April              May               June                 July               August          September          October          November          December           January            February          DATE
 1. CASH-BEGINNING OF MONTH                                    $569,101.66 $568,126.66 $568,126.66 $514,614.14 $514,614.14 $490,075.08 $514,164.83 $476,330.77 $448,456.21 $410,071.75 $410,071.75 $385,518.50 $384,854.76                                                                                                 $0.00
RECEIPTS:
 2. CASH SALES                                                                                                                                                                                                                                                                                                            0.00
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                                                                                                                                                                                                                                                                     0.00
 4. LOANS & ADVANCES (attach list)***                                                                                                                                25,000.00                                                                                                                                      473,328.81
 5. SALE OF ASSETS                                                                                                                                                                                                                                                                                                  654,906.78
 6. OTHER (attach list)****                                                                                                                                                                                                                                                                                          14,788.92
TOTAL RECEIPTS**                                                          0.00               0.00               0.00              0.00                 0.00          25,000.00            0.00               0.00             0.00              0.00               0.00               0.00              0.00      1,143,024.51
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                                                                                                                                                     0.00
DISBURSEMENTS:
 7. NET PAYROLL                                                                                                                                                                                                                                                                                                           0.00
 8. PAYROLL TAXES PAID                                                                                                                                                                                                                                                                                                    0.00
 9. SALES, USE & OTHER TAXES PAID                                                                                                                                                                                                                                                                                        50.00
10. SECURED/RENTAL/LEASES                                                                                                                                                                                                                                                                                                 0.00
11. UTILITIES & TELEPHONE                                                                                                                                                                                                                                                                                             8,957.10
12. INSURANCE                                                                                               1,161.95                                                                                                                                                                                                 21,675.39
13. INVENTORY PURCHASES                                                                                                                                                                                                                                                                                                   0.00
14. INTEREST EXPENSES                                                                                                                           24,539.06                            24,539.06       24,539.06          24,488.84               0.00      24,539.08                                                 502,391.73
15. TRAVEL & ENTERTAINMENT                                                                                                                                                                                                                                                                                                0.00
16. REPAIRS, MAINTENANCE & SUPPLIES                                                                                                                                     -64.75                                                                                                                                       67,067.73
17. ADMINISTRATIVE & SELLING                                                                                                                                                                                                                                      14.17              13.74                              422.86
18. OTHER (attach list)                                                                                                                                                                                                                                                                                                   0.00
TOTAL DISBURSEMENTS FROM OPERATIONS                                       0.00               0.00        1,161.95                 0.00          24,539.06               -64.75       24,539.06       24,539.06          24,488.84               0.00      24,553.25                  13.74              0.00        600,564.81
19. PROFESSIONAL FEES                                                                                   51,375.57                                                                    13,295.00        3,335.50          13,245.62               0.00           0.00                   0.00              0.00        149,154.94
20. U.S. TRUSTEE FEES                                                  975.00                              975.00                                                      975.00             0.00            0.00             650.00               0.00           0.00                 650.00                            8,450.00
21. OTHER REORGANIZATION EXPENSES (attach list)                                                                                                                                                                                                                                                                           0.00
TOTAL DISBURSEMENTS**                                                975.00        0.00   53,512.52        0.00   24,539.06      910.25   37,834.06   27,874.56   38,384.46        0.00   24,553.25      663.74        0.00                                                                                         758,169.75
22. NET CASH FLOW                                                   -975.00        0.00  -53,512.52        0.00  -24,539.06   24,089.75  -37,834.06  -27,874.56  -38,384.46        0.00  -24,553.25     -663.74        0.00                                                                                         384,854.76
23. CASH - END OF MONTH (MOR-2)                                $568,126.66 $568,126.66 $514,614.14 $514,614.14 $490,075.08 $514,164.83 $476,330.77 $448,456.21 $410,071.75 $410,071.75 $385,518.50 $384,854.76 $384,854.76                                                                                        $384,854.76
                                                        * Applies to Individual debtors only
             MOR-7                                      **Numbers for the current month should balance (match)
                                                        *** Advance from Charles Foster
                                                        **** January - Refund from construction vendor on home sold in prior month
                                                        **** May - Refund of prepaid insurance
                                                        **** June - 12,000 return of escrow from sale of asset prior to bankrupty and 500 option fee
                                                           RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8
                                              Case 18-34658 Document 736 Filed in TXSB on 04/15/21 Page 9 of 10




      CASE NAME:     HouTex Builders LLC
      CASE NUMBER:   18-34658

                                                 CASH ACCOUNT RECONCILIATION
                                                  MONTH OF February

BANK NAME                                  Cadnece Bank
ACCOUNT NUMBER                             #*****7665               #                       #
ACCOUNT TYPE                                     OPERATING                PAYROLL               TAX           OTHER FUNDS      TOTAL
BANK BALANCE                                           384,854.76                                                               $384,854.76
DEPOSITS IN TRANSIT                                                                                                                   $0.00
OUTSTANDING CHECKS                                                                                                                    $0.00
ADJUSTED BANK BALANCE                                $384,854.76                    $0.00             $0.00            $0.00    $384,854.76
BEGINNING CASH - PER BOOKS                             384,854.76                                                               $384,854.76
RECEIPTS*                                                                                                                             $0.00
TRANSFERS BETWEEN ACCOUNTS                                                                                                            $0.00
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL      DEBTOR MFR-2                                                                                                          $0.00
CHECKS/OTHER DISBURSEMENTS*                                                                                                           $0.00
ENDING CASH - PER BOOKS                              $384,854.76                    $0.00             $0.00            $0.00    $384,854.76
MOR-8                                      *Numbers should balance (match) TOTAL RECEIPTS and
                                            TOTAL DISBURSEMENTS lines on MOR-7
                                                                                            Case 18-34658 Document 736 Filed in TXSB on 04/15/21 Page 10 of 10




CASE NAME:        HouTex Builders LLC
CASE NUMBER:      18-34658


                                    PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                  MONTH            MONTH            MONTH            MONTH            MONTH           MONTH            MONTH            MONTH            MONTH        MONTH          MONTH          MONTH            MONTH
  INSIDERS: NAME/COMP TYPE                       February          March           April           May               June             July             August          September October              November       December       January          February

 1.
 2.
 3.
 4.
 5.
 6.
TOTAL INSIDERS (MOR-1)                                   $0.00            $0.00            $0.00            $0.00           $0.00            $0.00            $0.00             $0.00         $0.00       $0.00          $0.00           $0.00            $0.00

                                                  MONTH            MONTH            MONTH            MONTH            MONTH           MONTH            MONTH            MONTH            MONTH        MONTH          MONTH          MONTH            MONTH
          PROFESSIONALS                          February          March           April           May               June             July             August          September October              November       December       January          February

 1. Schmuck, Smith, Tees & Co PC                            0.00            0.00       1,953.50               0.00             0.00             0.00           0.00           3,335.50
 2. Diamond McCarthy LLP                                    0.00            0.00      49,422.07               0.00             0.00             0.00           0.00               0.00         0.00           0.00           0.00             0.00           0.00
 3. Parkins Lee & Rubio LLP                                                                                                                               13,295.00                       13,245.62           0.00           0.00             0.00           0.00
 4.
 5.
 6.
TOTAL PROFESSIONALS            (MOR-1)                   $0.00            $0.00     $51,375.57              $0.00           $0.00            $0.00     $13,295.00            $3,335.50   $13,245.62       $0.00          $0.00           $0.00            $0.00

      MOR-9
